DETAILED ACTION
Claims 9-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese Patent Application No. 2013-101135, filed May 13, 2013 has been received.
Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 16, discloses the distinct features of “receiving, via a first network, a device ID indicating one device among the one or more devices and an attribute ID indicating that the one device belongs to a same owner, a same group, or a same home as the one or more devices, the one device being equipped without a notification unit or being equipped with only a simplified notification unit; referring to a first database that manages a device which is the management target, and stores at least device IDs indicating the one or more devices and attribute IDs in association with each other; determining whether or not a combination of the received device ID and attribute ID already exists in the first database, and determining that the one device belonging to the same owner, the same group, or the same home is not the management target when the combination of the received device ID and attribute ID does not exist in the first database; and when the one device belonging to the same owner, the same group, or the same home is determined not to be the management target, providing, via a second network, an information providing apparatus, which is associated with the attribute ID and which differs from the one device, with first notification information for confirming whether or not the one device is determined to be the management target, receiving, from the information providing apparatus, response information including information indicating whether or not the one device is determined to be the management target; updating the first database in accordance with the received response information; and when the received information indicates that the one device is determined to be the management target, the one device is determined to be the management target, after updating the first database”. The closest prior arts, Shuman, Enomori and Rieger disclose managing devices in a network, using device and attributes identifiers in association of each other, but do not explicitly disclose the above mentioned limitations.  Therefore, claims 1-8 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        July 11, 2022